DETAILED ACTION
Claims 49, 51-53, 56-76 is pending.
Claims 67-75 is withdrawn.
Claims 49, 51-53, 56-66 and 76 is pending.

Applicant’s response filed 10/14/2021 has been received and entered in the application.

Information Disclosure Statement
Claims 49, 51-53, 56-66 and 76 is rejected under 35 U.S.C. 103 as being unpatentable over Verwijs (U.S. Publication 2011/0256220) and DeMattei (U.S. Patent 8,163,772) both are of record is maintained.
Claims 49, 51-53, 56-66 and 76 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,206,877 is withdrawn due to applicant persuasive arguments.
Claims 49, 51-53, 56-66 and 76 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 15/898,683 (reference application) is withdrawn due to abandonment of ‘683 application.

Response to Arguments

	Applicants argue that with a drug load of compound 40% is advantageous.  This argument has been fully considered but has not been found persuasive.  The instant claim 49 recites a concentration of 25 – 50%, versus only one specific concentration of 40%.  And Verwijs discloses compound 1 at a 30, 60, 61 and 70 percent, which overlaps the instantly claimed concentration.  Therefore, it would have been obvious to optimize the concentration of compound 1.  Furthermore, it is obvious to vary and/or optimize the amount of compound 1 provided in the composition, according to the guidance provided by Verwijs, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Applicants argue several times and varying ways that the method of preparing (hot melt, granulation, spray drying) said compounds and how DeMattei would have led a person of skill in the art away from wet granulation. This argument has been fully considered but has not been found persuasive.  Applicants are respectively reminded that the instant claims are drawn to a composition and not a method of preparation.  Therefore, the arguments of method of preparing does not further limit said composition. The instant claims do not recite wet granulation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49, 51-53, 56-66 and 76 is rejected under 35 U.S.C. 103 as being unpatentable over Verwijs (U.S. Publication 2011/0256220) and DeMattei (U.S. Patent 8,163,772) both are of record.

	Verwijs disclose the following compound:


    PNG
    media_image1.png
    520
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    73
    567
    media_image2.png
    Greyscale
(paragraph 0012-0020).


    PNG
    media_image3.png
    229
    537
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    872
    564
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    568
    535
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    890
    1233
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    859
    581
    media_image7.png
    Greyscale
(claims 1-26).
 Verwijs teaches 400 mg of Compound 1 may be administered to a subject in need thereof followed by co-administration of 150 mg of N-(5-hydroxy-2,4-ditert-butyl-phenyl)-4-oxo-1H-quinoline-3-carboxamide (Compound 2). In another embodiment, 400 mg of Compound 1 may be administered to a subject in need thereof followed by co-
Verwijs does not disclose N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide.
DeMattei discloses the following compound:

    PNG
    media_image8.png
    419
    510
    media_image8.png
    Greyscale
(column 1, lines 20-35).
Demattei disclose that compound 1 is useful for the treatment of cystic fibrosis (column 12, line 54 and column 27, lines 63-67).   Demattei discloses that compound 1 is an amorphous form (column 13, lines 27-30).   Demattei discloses that the compounds of the invention may be administered orally or parenterally at dosage levels of about 0.01 mg/kg to about 50 mg/kg and preferably from about 1 mg/kg to about 25 mg/kg, of subject body weight per day, one or more times a day, to obtain the desired therapeutic effect (column 29, lines 19-23).  Demattei discloses the invention features a pharmaceutical pack or kit comprising a solid form of Compound 1 as described herein and a pharmaceutically acceptable carrier (column 13, lines ).   Demattei disclosesthat the exact amount required will vary from subject to subject, depending on the species, age, and general condition of the subject, the severity of the infection, the particular agent, its mode of administration, and the like.  The compounds of the invention are preferably formulated in dosage unit form for ease of administration and uniformity of dosage.  The expression "dosage unit form" as used herein refers to a physically 
It would have been obvious to one of ordinary skills in the art at the time of the invention was made to combine 3-(6-(1-(2,2-ifluorobenzo[d][1,3]dioxol-5-yl)cyclopropanecarboxamido)-3-methylpyridin-2-yl)benzoic acid with N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide (same as compound 2) to treat cystic fibrosis with a reasonable expectation of success.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the 

With regards to the doses and concentration of 3-(6-(1-(2,2-ifluorobenzo[d][1,3]dioxol-5-yl)cyclopropanecarboxamido)-3-methylpyridin-2-yl)benzoic acid  and N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide, Verwijs discloses a varying concentration of 3-(6-(1-(2,2-ifluorobenzo[d][1,3]dioxol-5-yl)cyclopropanecarboxamido)-3-methylpyridin-2-yl)benzoic acid  and at varying weight percent and Demattei discloses that the compounds of the invention may be administered orally or parenterally at dosage levels of about 0.01 mg/kg to about 50 mg/kg and preferably from about 1 mg/kg to about 25 mg/kg, of subject body weight per day, one or more times a day, to obtain the desired therapeutic effect, it would have been obvious to one of ordinary skills at the time of the invention to optimize the concentration/dose of each compound with a reasonable expectation of success.  Furthermore, it is obvious to vary and/or optimize the amount of 3-(6-(1-(2,2-ifluorobenzo[d][1,3]dioxol-5-yl)cyclopropanecarboxamido)-3-methylpyridin-2-yl)benzoic acid  and N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide provided in the composition, according to the guidance provided by both Verwijs and DeMattei, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 




Conclusion

Claims 49, 51-53, 56-66 and 76 is rejected.

No claims are allowed.



Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627